Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 1 of 9 PageID #: 257




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  AHEPA NATIONAL HOUSING                          )
  CORPORATION,                                    )
                                                  )
                            Plaintiff,            )
                                                  )
                    vs.                           )       1:20-cv-1468-JMS-DML
                                                  )
  AHEPA 53-II, INC.,                              )
                                                  )
                            Defendant.            )

                                                ORDER

        This case arises from a contractual dispute between Plaintiff AHEPA National Housing

 Corporation ("ANHC") and Defendant AHEPA 53-II ("AHEPA 53"). AHEPA 53 has filed a

 Motion to Dismiss, arguing that ANHC has failed to state a claim upon which relief can be

 granted because it has not adequately pled the existence of a valid contract. [Filing No. 10.] The

 Motion is now ripe for the Court's decision.

                                                 I.
                                         STANDARD OF REVIEW

        Under Rule 12(b)(6), a party may move to dismiss a claim that does not state a right to

 relief. The Federal Rules of Civil Procedure require that a complaint provide the defendant with

 "fair notice of what the . . . claim is and the grounds upon which it rests." Erickson v. Pardus,

 551 U.S. 89, 93 (2007) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). In

 reviewing the sufficiency of a complaint, the Court must accept all well-pled facts as true and

 draw all permissible inferences in favor of the plaintiff. Alarm Detection Sys., Inc. v. Vill. of

 Schaumburg, 930 F.3d 812, 821 (7th Cir. 2019). A Rule 12(b)(6) motion to dismiss asks

 whether the complaint "contain[s] sufficient factual matter, accepted as true, to 'state a claim to


                                                      1
Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 2 of 9 PageID #: 258




 relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 Twombly, 550 U.S. at 570). "A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged." Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). "Threadbare

 recitals of the elements of a cause of action, supported by mere conclusory statements, do not

 suffice." Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Factual allegations must

 plausibly state an entitlement to relief "to a degree that rises above the speculative level."

 Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012). This plausibility determination is "a

 context-specific task that requires the reviewing court to draw on its judicial experience and

 common sense." Id.

                                                 II.
                                          BACKGROUND

        The following are the factual allegations contained in the Complaint, which the Court

 must accept as true at this time.

        ANHC is a nonprofit corporation that provides affordable housing to low-income elderly

 and disabled persons. [Filing No. 1-1 at 2.] ANHC and AHEPA 53 "entered into a Sponsorship

 Agreement many years ago," whereby ANHC agreed to co-sponsor AHEPA 53's application for

 a loan from the United States Department of Housing and Urban Development ("HUD") for the

 purpose of constructing a federally-assisted housing project.      [Filing No. 1-1 at 3.]    With

 ANHC's assistance and financial contribution, AHEPA 53 was able to successfully obtain the

 desired HUD loan. [Filing No. 1-1 at 3.] In addition to assisting with the loan application

 process and facility construction, ANHC has had "substantial hands-on involvement with the

 management of AHEPA-53's housing facility," including providing "expertise and support in




                                                       2
Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 3 of 9 PageID #: 259




 operating [the] housing development, and . . . access to additional loans from ANHC." [Filing

 No. 1-1 at 3.]

        As contemplated in the Sponsorship Agreement, 1 ANHC, doing business as AHEPA

 Management Company ("AMC"), later entered into a management agreement (the "Management

 Agreement") with AHEPA 53. [Filing No. 1-1 at 3.] Pursuant to the Management Agreement,

 "ANHC, through its and AMC's employees located in Indiana, helps manage various aspects of

 AHEPA-53's facility," including among other things, marketing, leasing, and HUD compliance.

 [Filing No. 1-1 at 3.] There is daily interaction between ANHC representatives and AHEPA 53,

 and the President of AHEPA 53 has participated as a part of the Board of Directors of both

 ANHC and AMC. [Filing No. 1-1 at 3.]

        On or around May 8, 2013, ANHC and AHEPA 53 "entered into Addendum #1 regarding

 the National Sponsorship Agreement." 2 [Filing No. 1-1 at 4.] Addendum #1, which is attached

 to the Complaint as an exhibit, [Filing No. 1-1 at 7], states in relevant part that "The AHEPA

 National housing board is hereby granted 'the right of first refusal' in the event any local board

 elects to sell their property," [Filing No. 1-1 at 4; Filing No. 1-1 at 7 (emphasis in original)].

 Addendum #1 was signed by AHEPA 53's President. [Filing No. 1-1 at 4.]




 1
   AHEPA 53 implies that, because ANHC did not capitalize the term "sponsorship agreement" in
 the sentence of the Complaint being cited here, it is unclear whether this allegation is intended to
 reference the same Sponsorship Agreement referenced in previous allegations. [Filing No. 11 at
 2; Filing No. 11 at 4.] While this inconsistent capitalization is certainly an example of imprecise
 drafting, the Court assumes that both the capitalized and non-capitalized references point to the
 same Sponsorship Agreement.
 2
   Again, AHEPA 53 asserts that it is unclear whether the Sponsorship Agreement and the
 National Sponsorship Agreement are the same agreement. [Filing No. 11 at 2; Filing No. 11 at
 4.] And again, the Court acknowledges that the Complaint is unnecessarily—and unhelpfully—
 lacking in precision. Nevertheless, because of the context in which the terms are used, the Court
 will assume that all references to a sponsorship agreement refer to the same agreement.
                                                      3
Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 4 of 9 PageID #: 260




        On April 8, 2020, AHEPA 53's counsel sent ANHC an email stating that AHEPA 53

 believes that the right of first refusal created in Addendum #1 is void. [Filing No. 1-1 at 4.]

 Counsel for ANHC and counsel for AHEPA 53 have conferred but are unable to come to a

 consensus as to the enforceability of Addendum #1. [Filing No. 1-1 at 4.] AHEPA 53 "refuse[s]

 to agree that it will not sell the property until ANHC has a chance to exercise its right of first

 refusal." [Filing No. 1-1 at 4.] ANHC seeks a declaratory judgment that the right of first refusal

 created in Addendum #1 is valid and enforceable and that AHEPA 53 may not sell its property

 without first allowing ANHC to exercise its right of first refusal. [Filing No. 1-1 at 5.]

                                                 III.
                                             DISCUSSION

        AHEPA 53 argues that ANHC has not stated a claim upon which relief can be granted

 because it has not sufficiently pled facts demonstrating the existence of an underlying contract

 that is capable of amendment through Addendum #1, nor has it pled facts demonstrating that

 Addendum #1 is legally valid.        [Filing No. 11 at 1.]     As to the underlying Sponsorship

 Agreement, AHEPA 53 asserts that ANHC has not pled facts establishing the existence of a

 legally valid contract, including: offer and acceptance, whether the contract is oral or written,

 who the parties are, what the terms are, whether the contract has expired or is still in effect, or

 whether the contract has been amended. [Filing No. 11 at 4.] Even if ANHC has pled sufficient

 facts to demonstrate that the Sponsorship Agreement was valid, AHEPA 53 argues, the

 Complaint does not contain sufficient facts to demonstrate that the Sponsorship Agreement was

 validly amended by Addendum #1. [Filing No. 11 at 4.] Specifically, AHEPA 53 asserts that

 ANHC has not pled facts showing that Addendum #1 was supported by bargained-for

 consideration. [Filing No. 11 at 5.] Accordingly, AHEPA 53 argues, "Addendum #1 is per se

 invalid and [ANHC's] claim should be dismissed." [Filing No. 11 at 5.]

                                                        4
Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 5 of 9 PageID #: 261




        ANHC responds that AHEPA 53's Motion to Dismiss should be denied "for the simple

 reason that this Court follows the notice pleading rule."       [Filing No. 15 at 1.]    ANHC

 acknowledges that a copy of the original Sponsorship Agreement was not attached to the

 Complaint, because ANHC has not been able to locate a signed copy. [Filing No. 15 at 3.]

 Nevertheless, ANHC argues, the Complaint contains sufficient facts to demonstrate that the

 Sponsorship Agreement exists. [Filing No. 15 at 3.] ANHC also asserts that it has adequately

 pled the existence of consideration supporting Addendum #1, and a fair inference based on the

 facts contained in the Complaint is that AHEPA 53 signed Addendum #1 in exchange for, among

 other things, "the assurance and comfort of knowing that ANHC would agree to continue

 providing sponsorship and management services" under the Sponsorship Agreement and the

 Management Agreement.            [Filing No. 15 at 4-5.]   Finally, ANHC argues that lack of

 consideration is an affirmative defense and therefore is not the proper subject of a motion to

 dismiss. [Filing No. 15 at 4.]

        In reply, AHEPA 53 maintains that ANHC has not pled facts demonstrating that the

 underlying Sponsorship Agreement exists, is still in effect, and has not expired and therefore,

 ANHC has failed to establish the existence of a legally valid contract that could be amended.

 [Filing No. 16 at 2.] AHEPA 53 also argues that ANHC, for the first time in its response, asserts

 that consideration for Addendum #1 is a purported agreement to continue management services

 pursuant to an agreement to which ANHC is not a party, but because no such allegations are

 contained in the Complaint, the Court cannot rely on them to conclude that ANHC has stated a

 claim. [Filing No. 16 at 2-3.] AHEPA 53 further argues that the claimed consideration is

 insufficient because: (1) AMC—an entirely different corporate entity from ANHC—provides

 management services under the Management Agreement, so ANHC cannot rely upon those



                                                     5
Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 6 of 9 PageID #: 262




 services as consideration for an alleged amendment to the Sponsorship Agreement; (2) even if

 ANHC was the entity providing management services, a preexisting contractual duty cannot be

 used as consideration for Addendum #1; and (3) Addendum #1 is "illusory and unenforceable"

 because it does not require performance by ANHC. [Filing No. 16 at 3-4.]

         As an initial matter, federal courts exercising diversity jurisdiction apply the substantive

 law of the state in which they sit and federal procedural law, including federal pleading

 standards. E.g., Windy City Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536

 F.3d 663, 670-72 (7th Cir. 2008) (citing Erie R.R. v. Tompkins, 304 U.S. 64 (1938)). Here, the

 parties do not dispute that Indiana substantive law applies to ANHC's claim.

         Indiana's Declaratory Judgment Act allows any interested party under a contract to obtain

 a declaration of its rights, legal status, or other legal relations under that contract. See, e.g.,

 Midwest Psychological Ctr., Inc. v. Indiana Dep't of Admin., 959 N.E.2d 896, 903 (Ind. Ct. App.

 2011) (quoting Ind. Code § 34-12-1-2). In order to pursue a declaratory judgment action, a

 plaintiff must show that he or she has a substantial present interest in the relief sought and that

 there is a "justiciable controversy or question, which is clearly defined and affects the legal right,

 the legal status, or the legal relationship of parties having adverse interests."            Midwest

 Psychological Ctr., 959 N.E.2d at 903 (quoting Little Beverage Co., Inc. v. DePrez, 777 N.E.2d

 74, 83 (Ind. Ct. App. 2002)).

         The Court concludes that ANHC's Complaint contains sufficient factual allegations to

 state a claim for declaratory judgment concerning ANHC's right of first refusal allegedly created

 by Addendum #1. Specifically, the Complaint contains allegations that plausibly demonstrate

 the existence of a contractual relationship between the parties and a question as to whether the

 right of first refusal is enforceable.



                                                       6
Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 7 of 9 PageID #: 263




         As to AHEPA 53's argument that ANHC has not alleged the existence of a valid

 Sponsorship Agreement, the Court is not persuaded.           Although ANHC did not attach the

 Sponsorship Agreement to its Complaint, it was not required to do so. See Liu v. Nw. Univ., 78

 F. Supp. 3d 839, 847 (N.D. Ill. 2015) ("The Federal Rules of Civil Procedure do not require a

 plaintiff to attach the contract on which a breach of contract claim is based to her complaint, and

 so Liu's attachment of only a portion of the student handbook does not automatically warrant

 dismissal of her claim."); Grabianski v. Bally Total Fitness Holding Corp., 891 F. Supp. 2d

 1036, 1046 (N.D. Ill. 2012) ("Plaintiffs were not required to attach copies of the contracts to their

 complaint or allege the terms of the contracts verbatim in order to state a claim for breach of

 contract.").   Furthermore, ANHC's allegations that the parties entered into the Sponsorship

 Agreement many years ago, pursuant to which ANHC helped AHEPA 53 secure a HUD loan,

 open a housing facility, and run that facility, are sufficient to identify the specific agreement to

 which ANHC is referring.

         ANHC has also plausibly alleged the existence of the Management Agreement. AHEPA

 53 emphasizes that the Management Agreement was signed by AMC and not ANHC, but a more

 careful reading of the Complaint reveals ANHC's allegation that the Management Agreement

 was signed by ANHC "doing business as" AMC. [Filing No. 1-1 at 3.]

         In addition, ANHC attached a copy of Addendum #1, signed by both parties, to the

 Complaint. That document, along with the other allegations concerning its signing and the

 ongoing relationship between ANHC and AHEPA 53, is sufficient to plausibly suggest that a

 legally valid contractual relationship exists between the parties. AHEPA 53 is correct that the

 Complaint does not specifically address the elements of contract formation—offer, acceptance,

 consideration, and manifestation of mutual assent, see Martins v. Hill, 121 N.E.3d 1066, 1068



                                                      7
Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 8 of 9 PageID #: 264




 (Ind. Ct. App. 2019)—as it relates to Addendum #1 or the other agreements in question.

 However, the Court concludes that such allegations are not necessary at this stage in the

 litigation because, taken together, ANHC's allegations are certainly sufficient to give AHEPA 53

 fair notice of the claim being asserted and the grounds upon which it rests. See Erickson, 551

 U.S. at 93; see also McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) ("The

 degree of specificity [of the plaintiff's allegations] required is not easily quantified, but 'the

 plaintiff must give enough details about the subject-matter of the case to present a story that

 holds together.'" (quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010))).

        Moreover, courts have treated lack of consideration as an affirmative defense.          See

 Pringle v. Garcia, No. 2:09-CV-22-RLM-PRC, 2009 WL 1543460, at *1 (N.D. Ind. June 2,

 2009) (striking as conclusory the affirmative defense that "Plaintiff's claim is barred due to lack

 of consideration"); Laborers' Pension Fund v. Dynamic Wrecking & Excavation, Inc., 2008 WL

 4874110, at *8 (N.D. Ill. June 13, 2008) (finding that "Defendants waived their affirmative

 defense of lack of consideration"); Songer v. Civitas Bank, 771 N.E.2d 61, 63 (Ind. 2002) (noting

 that the defendant asserted several affirmative defenses, including lack of consideration). A

 plaintiff is not required to anticipate and overcome affirmative defenses in the complaint.

 Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d 671, 674 (7th Cir. 2009).

 Accordingly, while AHEPA 53 may later pursue its argument that Addendum #1 is

 unenforceable due to lack of consideration, it would be premature for the Court to decide that

 issue at this stage in the litigation, without the benefit of factual development.

                                                  IV.
                                             CONCLUSION

        In sum, the Court cannot conclude that there are no set of facts consistent with the

 allegations in the Complaint that would entitle ANHC to the declaratory judgment it seeks. See

                                                        8
Case 1:20-cv-01468-JMS-DML Document 21 Filed 08/06/20 Page 9 of 9 PageID #: 265




 Heredia v. Capital Mgmt. Servs., L.P., 942 F.3d 811, 818 (7th Cir. 2019) (vacating the district

 court's granting of a motion to dismiss where the Court of Appeals could not conclude that there

 was "no set of facts consistent with the pleadings" under which the plaintiff could obtain relief).

 AHEPA 53's Motion to Dismiss, [10], is DENIED.




         Date: 8/6/2020




 Distribution via ECF only to all counsel of record




                                                     9
